DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant's election with traverse of the invention of Group I, readable on claims 1 through 9, in the reply filed on February 1, 2022 is acknowledged.  The traversal is on the grounds that “at least claim 1 is generic to Inventions I and II”, that “there is no serious burden on the Examiner to examine the elected 1-9 and non-elected claims 10-19”, that all of “the pending claims are drawn to related heat pump system [sic]”, that “each of the claimed embodiments requires the…heat pump system, and thus flows from a common inventive concept directed to the heat pump system”, and that “elected claims 1-9 are exemplary embodiments to apply the aforementioned common inventive concept of the heat pump system of non-elected claims 10-19”.  
The aforementioned traversals are not found persuasive for a variety of reasons.
First of all, claim 1 is not generic to inventive Groups I and II because it does not meet the definition of a generic claim as detailed in MPEP 806.04(d). Secondly, whether claim 1 is or is not a generic claim is, on its own, immaterial to the determination of whether the inventions of Groups I and II are distinct from each other and thus properly restrictable. The proper criteria of distinctness between the inventions of Groups I and II have been set forth by the examiner in the election/restriction requirement which was mailed on December 1, 2021. Thirdly, applicant has not provided any evidence to support the conclusory statement that there would be no serious burden on the examiner to examine additional claimed inventions. Fourthly, the existence of a common inventive concept (or lack thereof) is not of any material importance to any election/restriction requirements (and not a criterion for determining distinctness) in domestic utility applications which, like the instant application, have NOT been filed as national stage applications under 35 U.S.C. 371(c). Lastly, the last traversal argument is not clearly set forth and therefore not understood, although, again, a common inventive concept (or lack thereof) is not material to the instant application as filed. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 10 through 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to the nonelected invention of Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 1, 2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings were received on November 6, 2019.  These drawings are acceptable.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it fails to summarize any salient process/method steps corresponding to the claimed inventive process/method and only cites a series of optional heat pump system elements (i.e., “may include”). Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 through 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice, and written in a run-on fashion.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
For example, the limitations “in the heat pump system including” [claim 1, lines 3-4] do not make sense contextually with respect to the limitations preceding the same when taken as a whole. It appears that one or more words may be missing immediately preceding the aforementioned limitations (i.e., immediately preceding “in the heat pump system including”), and, if so, the examiner is not able to make an educated guess as to what the missing word or words might be due to the run-on nature of the claims. Alternately, it is possible that the aforementioned limitations constitute an idiomatically and/or grammatically informal expression, but even so, the examiner is still not able to make an educated guess as to the intended scope of the aforementioned limitations. In either case, the scope of protection sought by claim 1 and all of claims 2 through 9 depending therefrom cannot be determined with any certainty whatsoever. 
There are further indefiniteness issues with claims 1 through 9. For example, the body of base method/process claim 1 recites “a process (A) of…; a process (B) of…; and a process (C) of…” However, none of the limitations “process (A)”, “process (B)”, and “process (C)” clearly recite any process steps whatsoever, with only what appears to be corresponding intended use limitations following each respective placeholder “process”. Therefore, it is furthermore not at all clear which process steps if any are intended to be encompassed by base method/process claim 1 and by clam 9 depending therefrom, with claim 9 also only appearing to recite additional characterizing features of a heat exchanger within the corresponding heat pump system which is being controlled by the inventive process/method again without any positively recited process/method steps being added and recited.
The limitation “the heating of the vehicle according to an operation or setting of a user during driving of the vehicle” in lines 2-3 of claim 2, in addition to including various idiomatic/grammatic informalities, appears to positively recite a human user, thus further rendering indefinite the scope of protection sought by both claim 2 and by claim 3 depending therefrom. 
Any claim not specifically mentioned is rejected at least as depending from a rejected claim.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 2 and 3 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). The limitations “according to an operation or setting of a user” [claim 2, lines 3-4] as written, appear to positively recite a human user. Claim 3 depends from claim 2 and is thus also rejectable under the same statute. 
Non-Allowable Subject Matter/Non-Application of Prior Art
The non-application of prior art against claims 1 through 9 should not be construed as an indication of allowable subject matter, but rather as an indicator of the extent to which the scope of protection sought by the claims (and the corresponding patentability of the claims or lack thereof) cannot be determined at this time without undue speculation on the part of the examiner. While indefinite limitations in the claims must be considered by the examiner as per MPEP 2143.03, an examiner should not simply speculate about the meaning of the claim language and then enter an obviousness rejection in view of that speculative interpretation. In re Steele, 305 F.2d 859,134 USPQ 292 (CCPA 1962) (The "considerable speculation" by the examiner and the Board as to the scope of the claims did not provide a proper basis for an obviousness rejection.). A claim should not be rejected over prior art just because it is indefinite. Ionescu, 222 USPQ at 540 (citing Steele). Although a claim that is indefinite because it is susceptible to more than one interpretation may be rejected over prior art, an examiner should not base a prior art rejection on a claim interpretation that is not reasonable. In the instant case, due to the combination of what appears to be one or more missing limitations in base claim 1 and a multiplicity of indefinite issues in the examined claims as noted in greater detail above, the examiner cannot make a reasonable patentability determination at this time.  
Conclusion
The additional prior or related art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LJILJANA V CIRIC whose telephone number is (571)272-4909. The examiner can normally be reached Monday-Saturday, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ljiljana V. Ciric/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
LJILJANA (Lil) V. CIRIC
Primary Examiner
Art Unit 3763